DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed 12 May 2022.
Priority
Applicant’s claim for the benefit of a prior-filed application PCT/US2017/043452 filed on 24 July 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of a prior-filed provisional application PRO 62/366,341 filed on 25 July 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Election
Applicant’s election without traverse, in the response filed on 12 May 2022, of SEQ ID NO: 1 as a species of Alu element, and SEQ ID NO:15 as a species of guide RNA is acknowledged. 
Rejoined Species
Upon further search and consideration the restriction on SEQ ID NO: 5 and SEQ ID NO: 16 are withdrawn. 
Claim Status
Claims 1-13 and 16-21 are cancelled. Claims 14-15 are amended. Claims 22-36 are new. Claims 14-15 and 22-36 are pending and are under examination.
Claim Objections
The amendment filed 31 JAN 2022 is objected to for failing to comply with MPEP §1.121 Manner of making amendments in applications.
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently Amended), (Canceled), (Withdrawn), (Previously Presented), (New), and (Not Entered). 
The correct status of Claim 15 is (Currently Amended).
Claim Rejections - 35 USC § 112(d)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior rejection of claims 2, 6, 8, and 12-13 are under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of a claim previously set forth is withdrawn in light of applicant’s amendments cancelling the claims and adding new claims in proper dependence format. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Ehrke-Schulz–Siadat-Pajouh–Ioannou
Claims 14-15, 27, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrke-Schulz (Ehrke-Schulz E, et al. Molecular Therapy. 2016 May 1;24:S44), Siadat-Pajouh (Siadat‐Pajouh, M., et al. 1994. Detection of human papillomavirus type 16/18 DNA in cervicovaginal cells by fluorescence based in situ hybridization and automated image cytometry. Cytometry: The Journal of the International Society for Analytical Cytology, 15(3), pp.245-257), and loannou (loannou YA, Chen FW. Quantitation of DNA fragmentation in apoptosis. Nucleic Acids Research. 1996;24(5):992-3).
Ehrke-Schulz disclosed a method for reducing the number of cancer cells, wherein said method comprises administering a nucleic acid construct comprising a nucleic acid encoding a Cas9 polypeptide and a nucleic acid encoding a targeting guide RNA, wherein said targeting guide RNA targets a repetitive nucleic acid sequence present in the genome of cancer cells such that said Cas9 polypeptide cleaves said repetitive nucleic acid sequence to cause genome fragmentation within said cancer cells. Ehrke-Schulz disclosed HCAdV genomes (nucleic acid/vectors) containing the Streptococcus pyogenes Cas9 (spCas9) gene including either one gRNA expression unit specific for HPV18-E6 or two gRNA expression units specific for HPV18 and HPV16-E6 (p. S44, Abstract 103). Ehrke-Schulz taught that the adenoviral delivery of HPV specific CRISPR/Cas9 resulted in strong cell death in HPV positive cervical cancer cell lines (in which the HPV sequences have been integrated into multiple sites of the genomes of the cancer cells; as evidenced by Siadat-Pajouh, p. 248 final ¶) whereas HPV negative A549 cells were unaffected (p. S44, Abstract 103). Moreover, Ehrke-Schulz taught that HPV-specific CRISPR-HCAdVs infected cancer cells showed decreased proliferation compared to untreated cells and HPV negative control cells and that cytotoxicity assays revealed strongly decreased cell viability of cervical cancer cells (p. S44, Abstract 103). Finally, Ehrke-Schulz taught that in sharp contrast to control groups, increased apoptosis in HPV specific CRISPR-HCAdV treated cervical cancer cells was observed after performing apoptosis detection assays (p. S44, Abstract 103). Thus, Ehrke-Schulz renders obvious the ability to target integrated repetitive genomic sequences in cancer/tumor cells by designing and administering gRNAs specific to the genomic repetitive sequences for CRIPSR/Cas mediated cleavage, resulting in decreased cell viability and increased apoptosis. Apoptosis is a type of programmed cell death characterized by genome/DNA fragmentation (Ioannou; p. 992¶1,4). 
Thus, Ehrke-Schultz, as evidenced by Siadat-Pajouh and Ioannou, renders obvious to one of ordinary skill in the art that cancer cells can be specifically targeted for inducing DNA/genome fragmentation and cell death by vector delivered CRISPR/Cas systems wherein gRNAs specific to repetitive genome sequences in cancer cells can be designed for CRISPR-Cas-mediated cleavage.
Although Ehrke-Schulz does not administer the CRISPR/Cas system and gRNAs to a mammal and thus, does not provide the grounds for clear anticipation of the claims 14 and 15, Ehrke-Schulz clearly intends administration to a mammal and therefore suggests and renders obvious the methods of claims 14 and 15 by explicitly stating that their they have paved the way towards in vivo applications of CRISPR/Cas9 mediated oncolysis of HPV induced cervical cancer (p. S44, Abstract 103). 
In regard to the limitations of claims 27 and 34, Siadat-Pajouh teaches that repetitive nucleic acid sequences are present in the cancer cell genomes at least 10 times (p. 248 final ¶). 
Ehrke-Schultz– Siadat-Pajouh–Iaonnou–Lee–McCaffrey–ZEINER
Claims 14-15, 22, 26, 29, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrke-Schulz (Ehrke-Schulz E, et al. Molecular Therapy. 2016 May 1;24:S44), Siadat-Pajouh (Siadat‐Pajouh, M., et al. Cytometry: The Journal of the International Society for Analytical Cytology, 15(3), pp.245-257), and loannou (loannou YA, et al. Nucleic Acids Research. 1996;24(5):992-3), as applied to claims 14-15 above, and further in view of Lee (Lee E, et al. Science. 2012 Aug 24;337(6097):967-71), McCaffrey (McCaffrey J, et al. Nucleic Acids Research. 2016 Jan 29;44(2)), and ZEINER (US20140357523A1; Publ. 4 DEC 2014).
Ehrke-Schulz, as evidenced by Siadat-Pajouh and Ioannou, taught a CRISPR/Cas system and gRNAs that target repetitive genome sequences in cancer cells resulting in apoptosis (DNA fragmentation of a cancer cell genome) and cell death of the cancer cells, and rendered obvious the methods of claims 14 and 15 as described above. 
However, with regard to the instant invention, Ehrke-Schulz did not teach gRNAs specific to transposable elements (TEs) such as LINEs, SINEs (Alus), and ERVs (HERV9) repetitive nucleic acid sequences. Ehrke-Schulz also did not teach an association of TEs with the genomic sequences of cancer cells.
Lee taught repetitive elements identified in genomes of cancer cells of epithelial origin. Lee identified 194 high-confidence repetitive sequences (TEs) present in epithelial tumors but not in blood or brain cancers or in normal tissue. Lee’s cancer/tumor-specific TEs included: 183 LINE-1 (L1) elements, 10 Alu elements, and 1 ERV element (p. 968¶3; Fig. 2A; and Tables S1-S2). Thus, Lee identified unique sequences, known as somatic TE insertions of LINEs, Alus, and an ERV, present in cancer cell genomes that were not detected in normal cell genomes. Not only did Lee detect repetitive nucleic acid sequences present in cancer cell genomes, but Lee also detected these by single nucleotide resolution analysis. This method provided the repetitive nucleic acid sequence(s) and also provided the genomic insertion site sequences (p. 968¶2-3). 
In addition to  the teaching of Ehrke-Schulz, additional prior art clearly taught that one of ordinary skill in the art would have been able to design CRISPR/Cas gRNAs specific for repetitive nucleic acid sequences wherein the repetitive nucleic acid sequences comprise TEs such as Alu and LINE and SINE sequences. McCaffrey taught a CRISPR/Cas Alu gRNA (Table 1) designed to target 280,000 sites in the human genome that recognized at least 15-30 genomic repeat sequences in DNA fragments of the genome (Figure 5B, red fluorescent marks; see also, p. 7¶2). And ZEINER taught Cas9-associated guide RNAs that are complementary to repetitive sequences in genomic DNA that result in cleavage of the repetitive sequences and DNA fragmentation of the genomes in a CRISPR/Cas system. ZEINER’s gRNAs include those targeting repetitive sequences: Alu, LINE, and SINE [0056].
Thus, in view of the combined teachings of Ehrke-Schulz, Lee, McCaffrey, and ZEINER, one of ordinary skill in the art would have found it prima facie obvious to reduce the number of cancer cells in a mammal having a cancer such as those identified by Lee, by administering a nucleic acid construct or vector comprising a nucleic acid encoding a Cas9 polypeptide and a nucleic acid encoding a targeting guide RNA, wherein said targeting guide RNA targets a repetitive nucleic acid sequence (such as Alu taught and/or rendered obvious by Lee, McCaffrey, and ZEINER) present in the genome of cancer cells in said mammal such that said Cas9 polypeptide cleaves said repetitive nucleic acid sequence to cause genome fragmentation within said cancer cells. A practitioner would have had a reasonable expectation of success in constructing Alu specific gRNAs because ZEINER and McCaffrey both taught gRNA targeting Alu repetitive sequences for use in CRIPSR/Cas systems. A practitioner would also have had a reasonable expectation of success because Ehrke-Schulz, as evidenced by Ioannou, taught targeting repetitive sequences in cancer cells with CRISPR/Cas gRNAs that resulted in reducing the number of cancer cells via apoptosis (cell death and DNA/genome fragmentation). Therefore, the inventions of claims 14-15, 22, and 29, would have been obvious to one of ordinary skill in the art before the EFD of the application in view of the combined teaching of the prior art.
In regard to the limitations of claims 26 and 33, ZEINER taught Alu repetitive nucleic acid sequences are roughly 300 bp long [0056] which is at least 22 bases long. 
Ehrke-Schulz–Siadat-Pajouh–Ioannou–CHURCH
Claims 14-15, 28, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrke-Schulz (Ehrke-Schulz E, et al. Molecular Therapy. 2016 May 1;24:S44), Siadat-Pajouh (Siadat‐Pajouh, M., et al. Cytometry: The Journal of the International Society for Analytical Cytology, 15(3), pp.245-257), and loannou (loannou YA, et al. Nucleic Acids Research. 1996;24(5):992-3), as applied to claims 14-15 above, and further in view of CHURCH (WO2016112242A1; Publ. 14 July 2016; cited in prior action).
Ehrke-Schulz, as evidenced by Siadat-Pajouh and Ioannou, taught a CRISPR/Cas system and gRNAs that target repetitive genome sequences in cancer cells resulting in apoptosis (DNA fragmentation of a cancer cell genome) and cell death of the cancer cells, and rendered obvious the methods of claims 14 and 15 as described above. 
In regard to the further limitations of claims 28 and 35, Ehrke-Schulz (p. S44, Abstract 103) taught a Streptococcus pyogenes Cas9 (spCas9) and did not teach an saCas9.
CHURCH taught that Cas9 proteins and Type II CRISPR systems were well documented in the art and cited exemplary Cas systems including S. pyogenes Cas9 (SpCas9; taught and reduced to practice in Ehrke-Schulz), S. aureus Cas9 (SaCas9), and S. thermophilus Cas9 (StCas9) (emphasis added; p.12 lns 4-10). Furthermore, CHURCH taught that delivery methods commonly used in research, such as, adenoviruses (taught by Ehrke-Schulz), or nucleic-acid-complexes, exhibit substantial immunogenic and cytotoxic properties, which can further compound the immunogenicity from ectopic transgene-expression and that such approaches generally lack the capacity for targeting of specific tissues and for robust full-body delivery. CHURCH taught the use of AAV viral vectors to solve these problems, namely, to simultaneously minimize pathological impacts and enable systemic genome editing (p. 23 lns 4-9). Thus CHURCH clearly taught CRISPR/Cas9 delivered via adeno-associated viruses (AAVs).
It would have thus been prima facie obvious to one of ordinary skill in the art, prior to the EFD of the application, to substitute a saCas9 taught by CHURCH (and other internal references) for the SpCas9 of Ehrke-Schulz in view of the teaching of CHURCH. The practitioner would have a reasonable expectation of success in substituting one type of Cas9 (SpCas9) known and utilized in the art with another type of Cas9, i.e. the saCas9 known and practiced in the art because CHURCH taught such substitutions as valid alternatives. Thus, the practitioner would have had a reasonable expectation of success utilizing an saCas9 since the function or outcome would be expected to be indistinguishable from or similar to that obtained by utilizing SpCas9 as taught by Ehrke-Schulz. 
It would also have been prima facie obvious to one of ordinary skill in the art, prior to the EFD of the application, to substitute an AAV viral vector (taught by CHURCH) for the AdV (taught by Ehrke-Schulz) to solve the problems associated with AdV vectors, namely, to simultaneously minimize pathological impacts and enable systemic genome editing as taught by CHURCH.
Thus, the inventions of claims 28 and 35-36 would have been prima facie obvious to one of ordinary skill in the art before the EFD of the application in view of the teachings of Ehrke-Schulz, Siadat-Pajouh, Ioannou, and CHURCH.
Ehrke-Schultz– Siadat-Pajouh–Ioannou–Lee–McCaffrey–ZEINER– OKUNIEFF–HE–GenBank–CHOPCHOP
Claims 14-15, 22-25, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrke-Schulz (Ehrke-Schulz E, et al. Molecular Therapy. 2016 May 1;24:S44), Siadat-Pajouh (Siadat‐Pajouh, M., et al. Cytometry: The Journal of the International Society for Analytical Cytology, 15(3), pp.245-257), loannou (loannou YA, et al. Nucleic Acids Research. 1996;24(5):992-3), Lee (Lee E, et al. Science. 2012 Aug 24;337(6097):967-71), McCaffrey (McCaffrey J, et al. Nucleic Acids Research. 2016 Jan 29;44(2)), and ZEINER (US20140357523A1; Publ. 4 DEC 2014), as applied to claims 14-15, 22, and 29 above, and further in view of OKUNIEFF (WO2017176834A2; Priority 6 APR 2016 US 62/318,879), HE (CN105524982-A; Publ. 27-APR-2016), GenBank (accession number U14569; 1994), and CHOPCHOP (chopchop.cbu.uib.no/).
Ehrke-Schulz (as evidenced by Siadat-Pajouh and Ioannou), Lee, McCaffrey, and ZEINER, render obvious to one of ordinary skill in the art before the EFD of the application, methods to reduce the number of cancer cells within a mammal having cancer, wherein said method comprises administering, to said mammal, a nucleic acid construct comprising a nucleic acid encoding a Cas9 polypeptide and a nucleic acid encoding a targeting guide RNA, wherein said targeting guide RNA targets an Alu repetitive nucleic acid sequence present in the genome of cancer cells in said mammal such that said Cas9 polypeptide cleaves said Alu repetitive nucleic acid sequence to cause genome fragmentation within said cancer cells.
In regard to the elected species of SEQ ID NO: 1 (claims 23 and 30), the prior art discloses the sequence as an identified Alu repeat element. Result 1 in “20220712_104840_us-16-320-186-1.minpct99.rng” file for SEQ ID NO: 1 in IFW (13 JUL 2022), discloses SEQ ID NO: 94 from OKUNIEFF (WO2017176834A2; Priority 6 APR 2016 US 62/318,879) which is an Alu element of 175 nts that shares 100% identity to the 175 nts of instant SEQ ID NO: 1. Furthermore, SEQ ID NO: 94 is described as an Alu short interspersed element (SINE) target amplicon, which is used in the invention for determining number of accumulated mutations in a target sequence within a target SINE, target LINE and/or genome. Alignment below is of SEQ ID NO: 1 (Qy) and SEQ ID NO: 94 from WO2017176834A2 (Db).

    PNG
    media_image1.png
    305
    737
    media_image1.png
    Greyscale

With regard to the elected species, SEQ ID NO: 1 (Alu repeat sequence) and SEQ ID NO: 15 (gRNA Alu-F), the sequences are not 100% concordant in the 26 nts of SEQ ID NO: 15. These sequences differ at the 5’ end of SEQ ID NO: 15 (see figure below: Db = SEQ ID NO: 15; Qy = SEQ ID NO: 1) with two mismatches at positions 2 and 4 and two additional mismatches at positions 19 and 25. (A similar discordant pattern is observed between SEQ ID NO: 1 and SEQ ID NO: 16, rejoined claims 25 and 32, not shown.) 
Figure: SEQ ID NO: 1 and SEQ ID NO: 15 alignment: 

    PNG
    media_image2.png
    160
    733
    media_image2.png
    Greyscale

Because SEQ ID NO: 1 was not fully concordant with SEQ ID NO: 15 and/or SEQ ID NO:  16, an alignment of SEQ ID NO:s 15 and 16 (gRNA Alu F and gRNA Alu R, respectively) was performed. The sequences share 100 complementarity over 22 of the 26 nt (positions 5-26) and have 4 mismatched nts at the 5’ ends. Additionally, SEQ ID NO: 15 was aligned with the other species of Alu repeat elements in claims 23 and 30 (SEQ ID NO: 2-5), and the greatest concordance was found with SEQ ID NO: 5. SEQ ID NO: 15 is 100% concordant with SEQ ID 5 at 24 of the 26 nts (discordant at positions 2 and 4). SEQ ID NO: 16 is 100% concordant at 23 of the 26 nts (discordant at positions 1-3 not shown). Thus, SEQ ID NO: 5 was also rejoined, searched, and considered.
SEQ ID NO: 5 and 15 aligned:		          SEQ ID NO: 5 and 16 aligned:

    PNG
    media_image3.png
    74
    320
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    74
    298
    media_image4.png
    Greyscale

With regard to rejoined species, SEQ ID NO: 5, Result 1 in file 20220802_180301_us-16-320-186-5.minpct100.rge (IFW search file, 4 AUG 2022) indicates that this Alu repeat element was known in the art since 1994 as the Alu Sb1 subfamily consensus sequence (GenBank Accession number U14569; 100% identity over the 288 nts of SEQ ID NO: 5). This finding is supported by the search results analyses related to SEQ ID NO: 15 and 16, provided below. 
With regard to SEQ ID NO: 15 and the prior art, Results 375-391 of file 20220712_105020_us-16-320-186-15.oligo20minpct90.rng in IFW (13 JUL 2022) disclose Alu elements (120 bp in length) that share 100% match in the Alu target sequence corresponding to the 24 nts of SEQ ID NO: 15 (positions 1, 3, 5-26) of the gRNA Alu F. Of note, and as presented above, the gRNA Alu F (SEQ ID NO: 15) also shares the exact same mismatches with applicant’s own non-concordant Alu sequence, SEQ ID NO: 5 (and SEQ ID NO: 1).  These Alu elements (Results 375-391) are disclosed in Figure 2A of HE (CN105524982-A; Publ. 27-APR-2016). Figure 2A of HE discloses multiple Alu elements (60 nts in length), including at least AluSc, AluSg, AluSp, AluSx, AluSz, AluY, and AluYa5, that share 100% identity to Applicant’s SEQ ID NO: 5 (the Alu Sb1 subfamily consensus sequence; GenBank accession number U14569).  The figure provided below is an alignment of SEQ ID NO: 5 (Qy) and the Alu elements listed above found in Figure 2A of HE (Db). The highlighted region corresponds to the shared target sequence of SEQ ID NO:s 15 and 16.

    PNG
    media_image5.png
    149
    734
    media_image5.png
    Greyscale

Furthermore, the Alu sequences from Figure 2A of HE comprise the gRNA target sequences (highlighted above) of SEQ ID NO: 15 and SEQ ID NO: 16 (highlighted sequence in the figure above), indicating that multiple Alu sequences were known and recognized in the art as repetitive nucleic acid sequences found in the genome of cancer cells and that these known sequences comprised the sequence targeted by McCaffrey’s Alu gRNA and Applicant’s gRNAs SEQ ID NO: 15 and 16 of the instant invention. The sequences of AluY (from Figure 2A of HE), SEQ ID NO: 15, and SEQ ID NO: 16 are provided below. SEQ ID NO: 16 is the reverse complement of SEQ ID NO: 15, the two sequences target the complementary genomic DNA strands of the Alu repetitive sequences (see specification, p. 9 ln 32 – p. 10 ln 2). Their sequences differ in their 5’ sequences by nts. The shared target sequence of the Alu repetitive nucleic acid sequences is shaded.
AluY  5’ GGCCGGGCGCGGTGGCTCACGCCTGTAATCCCAGCACTTTGGGAGGCCGAGGCGGGCGGA 3’
McCaffrey’s Alu gRNA 	               5’  UGUAAUCCCAGCACUUUGGG 3’
SEQ ID NO: 15 (gRNA Alu-F)  	                  [Wingdings font/0xE0]         5’ CACCGCACTTTGGGAGGCCGAGGCGG 3’
SEQ ID NO: 16	(gRNA Alu-R)		    [Wingdings font/0xDF] 	     5’ AAACCCGCCTCGGCCTCCCAAAGTGC 3’
 (reverse complement; targets the opposite strand of DNA at the same site as SEQ ID NO: 15)
With regard to the specific target site for SEQ ID NO: 15, McCaffrey discloses an Alu gRNA (UGUAAUCCCAGCACUUUGGG; Table 1, p. 3) that recognizes a target site that overlaps with Applicant’s Alu gRNA target site (shaded in figure above). The figure above presents the alignment of McCaffrey’s Alu gRNA with the known Alu sequences, represented by HE Figure 2A “AluY” sequence, and Applicant’s Alu gRNAs. (Nucleotides underlined indicate shared nts between the gRNAs and the Alu target sequence. Nucleotides in bold indicate shared nts between the gRNAs) 
In addition to the Alu gRNA disclosed by McCaffrey, a CHOPCHOP analysis of SEQ ID NO: 5 reveals multiple possible gRNAs that target the same region of SEQ ID NO: 5. The shaded area in the map below shows 12 possible gRNAs for targeting this same Alu target sequence. Notably, Rank 28 of the CHOPCHOP analysis is a 100% match over the 24 nts of Applicant’s SEQ ID NO: 15.

    PNG
    media_image6.png
    710
    1790
    media_image6.png
    Greyscale

As presented in the prior Office action, Publicly available websites such as CHOPCHOP (available at least as early as May 2016 at chopchop.cbu.uib.no/; see website and Wayback Machine capture provided as an NPL with prior Office action) were known to those of ordinary skill in the art before the EFD of the instant application and would have provided an obvious means for generating specific gRNAs to target sequences. Utilizing the CHOPCHOP algorithm for identifying gRNAs specific to Alu repetitive nucleic acid sequences known in the art. As the Alu sequences (such as GenBank U14569 or the Alu sequences disclosed by HE, see below, provides a finite set of possible gRNA sequences and as CHOPCHOP provides specific embodiments that map to the same region and overlap or touch on the specific sequences of the instant SEQ ID NO:s, it would have been obvious to one of ordinary skill in the art how to generate gRNAs specific to Alu that would be patentably indistinct from the instant SEQ ID NO:s 15 and 16. Furthermore, the prior art nor the instant disclosure offers any evidence of the criticality of the instant SEQ ID NO:s. There is no teaching or suggestion that the instant SEQ ID NO:s are an essential or critical element for obtaining the functional outcome of Cas9 targeting and cleaving of Alu. Since McCaffrey clearly taught and disclosed an Alu gRNA that overlaps with applicant’s gRNAs that recognized multiple Alu targets in human DNA there is no evidence that independent or distinct gRNAs targeting the same gene/locus would have been more or less efficient in obtaining the desired functional outcome.
Thus, the prior art cited herein renders obvious the Alu repeat sequences comprising SEQ ID NO: 1 and 5 (claims 23 and 30). The prior art also renders obvious patentably indistinct Alu gRNAs that target the same Alu target sequence as Applicant’s SEQ ID NO:s 15 and 16 (claims 24-25 and 31-32). Therefore, the inventions of claims 23-25 and 30-32 would have been obvious to one of ordinary skill in the art before the EFD of the application.
Prior Art Made of Record
•  ZEINER (US20140357523A1; priority date: 29 MAY 2013) teaches fragmenting genomes with a plurality of Cas9-gRNA complexes, wherein the Cas9-gRNA complexes comprise a Cas9 protein and a set of Cas9-associated guide RNAs that are complementary to repetitive sequences in the genomic DNA, where the term “repetitive sequence” refers to … ALU, LINE, SINE, and certain transposons (Abstract and [0056]).
•  Gaultieri (Gualtieri A, et al. Oncotarget. 2013 Nov;4(11):1882) teaches increased expression and copy numbers of LINE-1 and SINE B1 (the murine homologue of human Alu/SINE elements) repetitive sequences in murine mammary progression, indicating an increase in somatic insertions of LINEs and Alu-homologues (repetitive nucleic acid sequences) in the genomes of at least some murine cancer cells.
•  CAUDRON-HERGER (WO2014187856A1; Publ. 27 NOV 2014) teaches anti-sense oligonucleotide inhibition of Alu repeat sequences in nucleolus as a means of inhibiting cancer cell proliferation (Abstract, claims 12 and 15; p. 11¶2; p. 12¶3; p. 18 final ¶). CAUDRON-HERGER also teaches that RNAi may be used to specifically inhibit expression of the target RNAs of the present invention in vivo and for therapeutic approaches to treat cancers, causing inhibition of nucleolus organization in cancer cells and, thereby, preferably, causing said cancer cells to enter apoptosis (a process characterized by genome fragmentation and cell death) (p. 11¶2). Example 9 teaches that due to sequence homologies between the sequences of Alu repeats, it is expected that an inhibitor can hit several aluRNAs at once. Depending on the sequences, the pool of aluRNA targets will vary. It is expected that the inhibitors which are going to be the most efficient (leading to nucleoli dispersion, reduction of rRNA production and cell death) will be the ones which will manage to induce the degradation of a critical number of aluRNAs. Critical means that enough aluRNAs will be degraded so that disruption of nucleolar structure and function will lead to p53 activation and eventually cell death.
Conclusion
Claims 14-15 and 22-36 are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                

/KEVIN K HILL/Primary Examiner, Art Unit 1633